Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 1 of 9 Page|D 10

ELECTRON|CALLY F|LED
20'19 Mar 08 2515 PN|
CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

LINDA K. HENRY
Plaintlff,
Docket No.
vs. Division
JURY DEMANDED

SWIFT TRANSPORTATION SERVICES, LLC and
JESSE LEE WILLIAM LINBOOM

Defendants.

 

COMPLAINT

 

Plaintiff, Linda K. Henry, by and through counsel, hereby files this Complaint against
Defendants, Swift Transportation Services, LLC (“Swift”) and Jesse Lee William Linboom
(“Linboom”), for personal injuries and damages and would respectfully state as follows:

PARTIES

l. Plaintiff, Linda K. Hem'y, is an adult resident of Memphis, Shelby County, Tennessee.

2. Upon information and belief, Defendant Linboom, at all relevant times, is an adult resident
of Sterling, Illinois, residing at 220 Windsor Road, Sterling IL 61081.

3. Upon information and belief, Defendant Swii’c, is a company that is incorporated in
Delaware and doing business in Memphis, Shelby County, Tennessee. Defendant Switt
and headquartered in Phoenix, Arizona. Defendant Swiit may be served with process
through its registered agent:

Switt Transportation Services, LLC
c/o National Registered Agents, Inc.

300 Montvue Road
Knoxville, TN 37919-5546

EXH|B|T

F\

3
N
m
o
z
9
g
§
5

 

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 2 of 9 Page|D 11

JURISDICTION AND YM

4. Plaintiff alleges that the Defendants are subject to jurisdiction and suit in this Court pursuant
to T.C.A. § 16-10-101. The incident that forms the basis of this suit occurred in Shelby
County, Tennessee, thus this Court has jurisdiction over the parties and venue is proper in
this county pursuant to T.C.A. § 20-4-101.

5. This action arises in tort out of personal injuries and damages incurred as a result of a semi-
truck/automobile collision that occurred in Shelby County, Tennessee on or about May lO,
2016 as a direct and proximate result of the negligence of the Defendants, their employees,
agents, and/or servants. Plaintiff timely filed suit on May 9, 2017 and voluntarily nonsuited
said suit without prejudice on March 15, 2018. Plaintiff’s instant cause of action is thus
timely under the operation ofT.C.A. §28-1-105.

6. This Honorable Court has subject matter jurisdiction over this claim and personal jurisdiction
over the parties.

FACTS

 

7. Upon information and belief, Plaintiff alleges that, at all times material hereto, including
May 10, 2016, Defendant Linboom, was an authorized driver of the 2013 Volvo tractor,
(VIN 4V4NC9TGXDN558025; IN license plate number 2103451) which was involved in
the accident with Plaintiff on May lO, 2016.

8. On or about May lO, 2016, Plaintiff, Linda Henry, was the dn'ver of a 201] Chevrolet
Camaro (VIN 2GlFC1ED3B9103840; TN license plate number GZ644L), and was
travelling eastbound on Shelby Drive in the turning lane. While Plaintiff was in the turning

lane on Shelby Drive, she was struck in the rear of her vehicle by the Defendant. Plaintiff’ s

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 3 of 9 Page|D 12

10.

ll.

12.

13.

14.

15.

vehicle was then pushed into a Chevrolet Tahoe which was in front of her in the turning

lane.

At all times pertinent hereto, the Plaintiff, Linda Henry, was operating the vehicle in a safe,

cautious, and prudent manner, obeying all of the rules and regulations of the roadway.

At said time and at said location, Defendant Linboom, was operating the aforementioned

2013 Volvo when he caused his tractor to collide into rear of the Plaintifi‘s vehicle.

Defendant Linboom negligently failed to use reasonable caution in the operation of his

vehicle by failing to exercise due care and by impeding the normal and reasonable

movement of traffic

As a direct and proximate result of the Defendants’ negligent acts, Plaintiff, Linda Henry,

sustained personal injuries and other damages to be more particularly described hereinafier.
NEGL_LGENT ACTS AND!OR OMISSIONS

Plaintiff incorporates paragraphs l through 12 as if restated here verbatim.

Plaintiff, Linda Henry, did not have sufficient time or space to avoid the collision and, as a

direct and proximate result of the negligent acts of the Defendant, sustained personal

injuries and other damages

Upon information and belief, Plaintiff alleges that on or about May 10, 2016, Defendant

Linboom was operating the above-referenced 2013 Volvo, as the agent, servant and/or

employee of Defendant Swift. Thus, Plaintiff relies upon § 55-10-311 and § 55-10-312 of

the Tennessee Code Annotated and the doctrines of respondeat superior and agency,

alleging that any negligence on the part of Defendant Linboom should be imputed to

Defendant Swifc.

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 4 of 9 Page|D 13

16. Plaintiff charges and alleges that Defendant Linboom is guilty of the following acts and/or

17.

18.

omissions of common law negligence, which were a direct and proximate cause of

Plaintiffs’ injuries and resulting damages to wit:

(a)

(b)
(C)

(d)
(e)
(f)
(s)
(h)

In negligently failing to use that degree of care and caution in the operation of her
commercial vehicle as was required of a reasonable and prudent person under the
same or similar circumstances existing at the time and place of the
aforementioned collision;

In negligently failing to maintain a safe lookout;

In negligently failing to devote full time and attention to the operation of her
commercial vehicle;

Failing to see what was there to be seen;

Failing to maintain control of said commercial vehicle;
Impeding the normal and reasonable movement of traffic;
Driving in a careless manner;

Other acts and/or omissions to be shown at the trial of this cause.

NEGLIGENCE PER SE

Plaintiff incorporates paragraphs l through 16 as if restated here verbatim.

Plaintiff charges and allege that Defendant Linboom was in violation of the following

statutes of the State of Tennessee, which were in full force and effect at the time and place

of the collision and which constitutes as negligence per se, to wit:

Sectlon 55-8-136. Due Care

(b) Notwithstanding any speed limit or zone in effect at the time, or right of way
rules that may be applicable, every driver of a motor vehicle shall exercise due
care to avoid colliding with any other motor vehicle, either being driven or legally
parked, upon any roadway, or any road sign, guard rail or any fixed object legally
placed within or beside the roadway right of way, by operating such motor vehicle
at a safe speed, by maintaining a safe lookout, by keeping such motor vehicle
under proper control and by devoting full time and attention to operating such
motor vehicle, under the existing circumstances to avoid endangering life, limb,
or property.

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 5 of 9 Page|D 14

Section 55-8-142. Tu ming movements

(a) No person shall turn a vehicle at an intersection unless the vehicle is in proper
position upon the roadway as required in T.C.A. 55-8-140, or turn a vehicle to
enter a private road or driveway, or otherwise turn a vehicle fi'om a direct course
or move right or left upon a roadway, unless and until such movement can be
made with reasonable safety. No person shall so turn any vehicle without giving
an appropriate signal in the manner provided in Sections 55-8-143 and 55-8-144
in the event any other traffic may be affected by such movement

Section 55-10-205. Reckless driving

(a) Any person who drives any vehicle in willful or wanton disregard for the
safety of persons or property commits reckless driving.

Seetiog_SS-S-MS. Signals for t\_r_z;gs_

(a) Every driver who intends to start, stop or turn, or partly turn from a direct line,
shall first see that that movement can be made in safety, and whenever the
operation of any other vehicle may be affected by such movement, shall give a
signal required in this section, plainly visible to the driver of the other vehicle of
the intention to make such movement

19. Plaintiff charges and alleges that Defendant Linboom was in violation of the following City of
Memphis Ordinances, which were in full force and effect at the time and place of the collision

and constitutes negligence per se, to wit:

Section 11-16-2. Dug/ to devote full time and attention to operating vehicle

It shall be unlawful for a driver of a vehicle to fail to devote full time to the
driving of said vehicle when such failure, under the then existing circumstances,
endangers life, limb or property.

Sectlon 11-16-3. Dug to drive at safe sgeed, maintain lookou§ keep vehicle

under gontrol

Notwithstanding any speed limit or zone in effect at the time, or right-of-way
rules that may be applicable, ever driver shall:

 

 

(l) Operate her vehicle at a safe speed;
(2) Maintain a safe lookout;
(3) Use due care to keep her vehicle under control.

Section 11-]6-44. Reckless driving

Any person who drives any vehicle in a willful or wanton disregard for the safety
of persons or property is guilty of reckless driving. `

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 6 of 9 Page|D 15

20. Upon information and belief, Defendant Swift is the registered owner of the tractor involved
in this wreck and is therefore responsible for the acts of the driver of that vehicle.

21~. At all times relevant to this cause of action, the Defendants were subject to and required to
obey the minimum safety standards established by the Federal Motor Canier Safety 4
Regulations (FMCSR) (49 CFR §§ 301-399), either directly or as adopted by the Tennessee
Department of Transportation Safety Rules & Regulations 1340-6-1-.20 and pursuant to
T.C.A. §§ 65-2-102 and 65-15-113.

22. The Defendants will be shown at trial to have violated the Federal Motor Carrier Safety
Regulations which constitutes negligence per se, including but not limited to:

a. § 390 General

b. § 392 Driving of Commercial Motor Vehicles

c. § 393 Parts and Accessories Necessary for Safe Operation
d. § 395 Hours of Service

23. Defendant Swift was required to teach and train Defendant Linboom so that he was able to
understand and obey the rules and regulations contained in the FMCSR.

24. The violations of the rules and regulations contained in the FMCSR and Defendants’
negligence per se were a direct and proximate cause of Plaintiff’s injuries and resulting
damages.

NEGLIGENT HIRING, SUPERVISION, AND TRAINING
25. Plaintiff incorporates paragraphs 1 through 24 as if restated here verbatim
26. Plaintiff alleges, upon information and belief, that Defendant Swift, knew, or in the

exercise of due diligence and reasonable inquiry, should have known of Defendant

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 7 of 9 Page|D 16

27.

28.

29.

30.

31.

32.

Linboom’s propensity and proclivity to drive in an illegal, unlawful, negligent and/or
reckless manner.
Plaintiff alleges that Defendant Swiit is guilty of the following acts and/or omissions of
common law negligence, which were a direct and proximate cause of Plaintist injuries
and resulting damages, to wit:

(a) Negligent training of Defendant Linboom;

(b) Negligent supervision of Defendant Linboom;

(c) Negligent hiring of Defendant Linboom;

(d) Other acts and/or omissions to be shown at the trial of this cause.

NEGLIGENT ENTRUSTMENT

Plaintiff incorporates paragraphs l through 27 as if restated here verbatim
PlaintiH` alleges, upon information and belief, that Defendant Swift kneW, or in the exercise
of due diligence and reasonable inquiry, should have known of Defendant Linboom’s
propensity and proclivity to drive in an illegal, unlawful, negligent and/or reckless manner.
Plaintiff alleges that Defendant Swift is guilty of the following acts and/or omissions of
common law negligence, which were a direct and proximate cause of Plaintiff s injuries
and resulting damages, to wit:

(a) Negligent entrustment of the subject vehicle to Defendant Linboom;
(b) Other acts and/or omissions to be shown at the trial of this cause.

PUNITIVE DAMAGES
Plaintiff incorporate paragraphs l through 30 as if restated here verbatim.
The actions of Defendants and its employees, agents and contractors alleged herein
constitute a conscious disregard of substantial and unjustified risk of injury and/or death to

the public, including Plaintiff, Linda Henry, and constitutes a gross deviation ii'om the

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 8 of 9 Page|D 17

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

standard of care that an ordinary person or business owner would exercise under the
circumstances, which rises to the level of recklessness entitling Plaintiff to a substantial
award of punitive damages.
The Plaintiff seeks punitive damages for the Defendants’ actions.

INJURIES AND DAMAGES
Plaintiff incorporates paragraphs l through 33 as if restated here verbatim.
As a direct and proximate result of the above-described violations of the common law and
state statutes by Defendants, Plaintiff, Linda Henry, sustained multiple serious and
disabling injuries to her body as a whole.
Plaintiff, Linda Henry, has endured pain and suffering and will continue to endure pain and
suffering from the injuries arising out of the subject collision.
Plaintiff, Linda Henry, has incurred reasonable and necessary medical expenses in order to
alleviate her pain and suffering and will continue to incur said expenses in the future.
Plaintiff, Linda Henry, has sustained mental anguish as a result of the subject collision,
past, present, and iilture.
Plaintiff, Linda Henry, has sustained inconvenience as a result of the subject collision, past,
present, and future.
Plaintiff, Linda Henry, has sustained impaired ability to enjoy the normal pleasures of life
as a result of the subject collision, past, present, and future.
Plaintiff, Linda Henry, has sustained property damage as a result of the subject collision.
Plaintiff, Linda Henry, has sustained loss of earnings and earning capacity as a result of the

subject collision.

Case 2:19-cV-02225-TLP-cgc Document 1-3 Filed 04/10/19 Page 9 of 9 Page|D 18

PRA\'ER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully sues Defendant
Linboom and Defendant Swift, for a reasonable amount of restitution and compensation for
damages to be determined by twelve honorable and good citizens of Shelby County for the sum
of Three Hundred Thousand Dollars ($300,000.00), and Three Hundred Thousand Dollars
($300,000.00) for punitive damages for the Defendants’ wanton, willful, and/or reckless acts or
omissions, and for all other relief to which the Plaintiff may be entitled under Tennessee law.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray for damages
as they may appear on the trial of this cause, reserving the right to amend this pleading to
conform to the facts as they may develop, for cost and interest, and for all other general relief
justified by the facts under the law or equity.

Respectfully submitted,
R 1` - VES LAW FIRM, PLLC

597 /a.a

JE NIFE H. COLLINS, No. 27985

J MES DAVIS, JR., No. 37113

,» rome for Plaintiij

. 66 Elvis Presley Blvd., Suite 310
Mernphis, Tennessee 38116

(901) 417-7166

j§nnif_encollin_st€§b§yo\_irvoi§§.,can_l

james.davis_@.bc_v_o_urvoica_com

   
    

 

